In the
                        Missouri Court of Appeals
                                 Western District
 STEVEN S. STERLING, ET AL.,                 )
                                             )
              Respondents,                   )   WD79063
                                             )
 v.                                          )   OPINION FILED: January 17, 2017
                                             )
 TROY LONG,                                  )
                                             )
                Appellant.                   )

             Appeal from the Circuit Court of Jackson County, Missouri
                     The Honorable Kenneth R. Garrett III, Judge

  Before Division Four: Mark D. Pfeiffer, Chief Judge, Presiding, Thomas H. Newton,
                           Judge and Gary D. Witt, Judge


      Troy Lee Long ("Long") appeals the entry of judgment against him by the Circuit

Court of Jackson County in favor of Sterling Real Estate Acquisitions, LLC ("Sterling

Acquisitions") and Steven Sterling ("Sterling" and collectively "the Respondents") and

granting the Respondents restitution of the premises and damages. Long raises three points

on appeal. Long challenges the court's authority to grant the judgment (Point One) and

argues that the Respondents failed to prove each element of the unlawful detainer action
(Point Two) and that the court's decision was against the weight of the evidence (Point

Three). We affirm.

                                            Factual Background1

         Long began residing at 901 SW Woods Chapel Road, Blue Springs, Missouri ("the

Property") in late 2004 or early 2005.                        The Property originally belonged to his

grandparents, and after their passing the Property was placed into the Villa De Alongi Trust

("the Trust"), of which Long was a beneficiary. Within a year of Long taking up residence

at the Property, his uncle Jerry Bridge ("Bridge") also began periodically residing at the

Property.

         In 2010, the Property was transferred out of the Trust and to Bridge. Following the

transfer, both Long and Bridge continued to reside at the Property. There was no lease

agreement, oral or written, between Bridge and Long at this time. In February of 2012,

Sterling purchased the Property from Bridge through Sterling Acquisitions and leased the

Property back to Bridge, which included an option for Bridge to re-purchase the Property.

Even though the lease was between Sterling and Bridge, Sterling knew Long continued to

reside at the Property and agreed that Long could still reside there so long as Bridge

maintained his payments pursuant to the lease.

         Bridge made payments under the lease for approximately two years. Bridge

defaulted on payments in August of 2014, and on August 5, 2014 Bridge and Long were

given notice to vacate the Property. Bridge had vacated the premises sometime in the


         1
          We view the evidence, and permissible inferences therefrom, in the light most favorable to the trial court's
judgment, and we disregard all contrary evidence and inferences. Blue Ridge Bank & Trust Co. v. Trosen, 309
S.W.3d 812, 815 (Mo. App. W.D. 2010).

                                                          2
middle of 2014, but Long continued to reside at the Property and still resided there at the

time of trial in 2015. Respondents filed their Petition in December of 2014 and their

Amended Petition in April of 2015 for unlawful detainer. The cause was tried to the court.

The trial court issued its judgment against Long and in favor of the Respondents. The court

awarded restitution of the premises to the Respondents and damages in the sum of

$18,928.00 together with continuing damages in the sum of $1,352.00 per month until

possession of the premises is restored to the Respondents. Long now appeals.

                                    Standard of Review

               As in any court tried case, we review the trial court's judgment under
       the standard of review established in Murphy v. Carron, 536 S.W.2d 30, 32
       (Mo. banc 1976). [Blue Ridge Bank & Trust Co. v. Trosen, 221 S.W.3d 451,
       457 (Mo. App.W.D.2007) ("Trosen I")] "Accordingly, the judgment of the
       trial court will be affirmed unless it is not supported by substantial evidence,
       it is against the weight of the evidence, or it erroneously declares or applies
       the law." McNabb v. Barrett, 257 S.W.3d 166, 169 (Mo. App. W.D. 2008)
       (internal quotation omitted). "We view the evidence, and permissible
       inferences therefrom, in the light most favorable to the trial court's judgment,
       and we disregard all contrary evidence and inferences." Brown v. Mickelson,
       220 S.W.3d 442, 447 (Mo. App. W.D. 2007) (internal quotation omitted).
       "We defer to the trial court's factual findings, giving due regard to the trial
       court's opportunity to judge the credibility of the witnesses." Id. (internal
       quotation omitted). This court "is primarily concerned with the correctness
       of the trial court's result, not the route taken by the trial court to reach that
       result. Thus, the judgment will be affirmed if cognizable under any theory,
       regardless of whether the reasons advanced by the trial court are wrong or
       not sufficient." Trosen I, 221 S.W.3d at 457 (internal quotation and citation
       omitted).

Blue Ridge Bank & Trust Co. v. Trosen, 309 S.W.3d 812, 815-16 (Mo. App. W.D. 2010).

Whether the trial court had the authority to render a judgment in a particular case is an

issue that this court reviews de novo. See Ground Freight Expeditors, LLC v. Binder, 359
S.W.3d 123, 126 (Mo. App. W.D. 2011).
                                              3
                                                    Analysis

                                                   Point One

        In Point One, Long argues that the trial court lacked authority, pursuant to section

534.300,2 to enter its judgment against Long because he had been in continuous, peaceful,

and uninterrupted possession and occupation of the Property for a period of more than three

whole years immediately preceding the filing of the unlawful detainer action.

        The Respondents' claim was brought pursuant to Chapter 534, which governs

actions for unlawful detainer. Section 534.300 limits the ability to bring an action for

unlawful detainer in certain circumstances. That section reads as follows:

        The provisions of this chapter shall not extend to any person who has had the
        uninterrupted occupation or been in quiet possession of any lands or
        tenements for the space of three whole years together, immediately preceding
        the filing of the complaint, or who has continued three whole years in the
        peaceable possession after the time for which the premises were demised or
        let to him, or those under whom he claims, shall have expired.

Section 534.300. Long argues that he has been residing on the Property continuously since

at latest early 2005 and the action was brought against him in 2014, and, therefore, this

statute bars the Respondents' action against him. The Respondents argue first that Long

failed to file a responsive pleading and failed to raise section 534.300 as an affirmative

defense and thus cannot be protected by the statute and, secondly, that the statute did not

begin to run until Long was given notice to quit the Property. The court found that the

three year period did not begin to run until Long was given notice to quit the Property and



        2
          All statutory references are to the Revised Statutes of Missouri 2000 as currently supplemented, unless
otherwise indicated.

                                                         4
Long refused to vacate the premises. Therefore, the court concluded that the statute does

not protect him as the requisite three-year period prior to the filing of the complaint had

not accumulated.

       Section 534.300 is

       purely a statute of limitations, which, as it plainly states, precludes the
       maintenance of an action [for unlawful detainer] against one who has had the
       uninterrupted occupation or quiet possession of the premises for a period of
       three years immediately preceding the filing of the complaint, or who has
       continued in peaceable possession for three years after the expiration of the
       time for which the premises were let to him.

P.M. Constr. Servs., Inc. v. Lewis, 26 S.W.3d 284, 290 (Mo. App. W.D. 2000) (quoting

F.A. Sander Real Estate & Inv. Co. v. Becker, 202 S.W.2d 549, 551 (Mo. App. 1947)).

       It has been repeatedly explained by our courts that section 534.300 does not begin

to run while there is a landlord-tenant relationship but only after the tenant's refusal to give

up possession to the landlord. See e.g., F.A. Sander Real Estate & Inv. Co., 202 S.W.2d at

551; Kohnen v. Hameed, 894 S.W.2d 196, 200 (Mo. App. E.D. 1995); P.M. Constr. Servs.,

Inc., 26 S.W.3d at 290.

       At the expiration of a lease, it is the tenant's duty to surrender the premises,
       and when his time expires, he becomes an unlawful detainer. Grant v. White,
       42 Mo. 285, 287 (1868). The tenant's uninterrupted possession is "by and
       with the consent" of the landlord. Id. At the point the landlord-tenant
       relationship terminates, the tenant's possession thereafter is adverse, which
       triggers the running of the three-year period described in § 534.300.

P.M. Constr. Servs. Inc., 26 S.W.3d at 290.

       The trial court made two findings regarding Long's tenancy. First, the court found

that Long held possession of the Property under Bridge, presumably from 2010 when

Bridge became the owner of the Property, until February of 2012 when Bridge sold the
                                               5
Property to the Respondents. Second, the court found that beginning in 2012 Bridge had

a landlord-tenant relationship with Sterling, and that Long's "possession of the premises

was with at least the oral permission of [Respondents]". Sterling testified that he agreed

that Long could reside on the Property with Bridge so long as Bridge continued to make

monthly payments.

       The trial court was correct that pursuant to Section 534.300 an action for unlawful

detainer does not begin to accrue until the possession of the premises by the occupant is

adverse to the landowner. See Phelps v. Phelps, 299 S.W.3d 707, 710 (Mo. App. S.D.

2009) (An unlawful detainer does not begin until a tenancy is adverse to the landowner,

i.e. without his or her consent). See also P.M. Constr. Servs. Inc., 26 S.W.3d at 290 ("More

basically, it does not make sense for a statute of limitations clock to begin ticking before a

cause of action accrues or a plaintiff is even known. The legislatively created remedy could

be wiped out before the wrongful act happened"). As stated above, Sterling testified that

Long resided on the Property with his consent. We defer to the trial court's determinations

of credibility and findings of fact. Trosen, 309 S.W.3d at 815-16. Long's tenancy did not

become adverse to the Respondents until August of 2014.

       That there was no written landlord-tenant agreement between Long and Sterling is

inconsequential, as Long resided on the Property as a tenant under the lease executed by

Bridge and with the consent of Sterling. This is sufficient to create a landlord-tenant

relationship for the purposes of section 534.300. See Phelps, 299 S.W.3d at 710. In Phelps,

a son and daughter-in-law lived in a residence owned by the son's mother for almost

twenty-five years. Id. at 708. In that case, it appears that there was no formal lease and

                                              6
the operative fact on appeal was that the son and daughter-in-law lived at the premises with

the consent of the mother. Id. at 710. The court held that the unlawful detainer statute of

limitations could not begin to run until the mother had withdrawn her consent. Id.

       Bridge and Long contemporaneously received notice to quit the Property in August

of 2014, at which time Long's possession of the Property became adverse and the

limitations period of section 534.300 began to run. As the petition was filed in December

of 2014, Long cannot be protected by section 534.300. Because we have found that the

trial court correctly concluded that the limitations period within section 534.300 had not

expired under the facts of this case, we need not decide whether Long could have relied

upon the statute given his failure to file a responsive pleading and raise section 534.300 as

an affirmative defense or whether this issue was tried by consent.

       Point One is denied.

                                  Points Two and Three

       As Points Two and Three are related, we will consider them together. In Point Two,

Long argues the trial court misapplied the law in granting judgment for restitution and

damages in favor of the Respondents because they failed to prove each and every element

of their unlawful detainer action against him in that they failed to present any evidence that

Long committed any of the acts or omissions set forth in section 534.030 that would cause

him to be guilty of an "unlawful detainer." In Point Three, Long argues that the trial court's

decision that Long committed any of the acts or omissions set forth in section 534.030 is

against the weight of the evidence.



                                              7
       Section 534.030.1 provides, as relevant to this appeal, that

       [w]hen any person willfully and without force holds over any lands,
       tenements or other possessions, after the termination of the time for which
       they were demised or let to the person, or the person under whom such person
       claims [ . . . ] and after demand made, in writing, for the delivery of such
       possession of the premises by the person having the legal right to such
       possession [ . . . ] shall refuse or neglect to vacate such possession, such
       person is guilty of an "unlawful detainer."

This section has been described as applying to hold-over tenants. See P.M. Constr.

Services, Inc. v. Lewis, 26 S.W.3d at 288.

       Although Long vociferously argues that he was not a tenant, as already found in

Point One, the evidence supports the trial court's finding that Long resided at the Property

pursuant to the lease executed by Bridge and with the permission of Sterling. Section

534.030 clearly states that any person who holds over possession of property let to him "or

the person under whom such person claims" may be guilty of an unlawful detainer. Long

clearly falls within this class as he resided as a tenant on the Property under the lease

executed by Bridge with Sterling's consent until August of 2014, after which time Long

became a hold-over tenant when he refused to quit the Property. Long does not argue that

the Respondents failed to satisfy any other requirement to sustain their claim for unlawful

detainer. The trial court did not misapply the law, and the trial court's finding that Long

refused to quit the Property after the lease under which he had possession of the Property

was terminated and after having received notice from Respondents demanding that he do

so was not against the weight of the evidence.

       Points Two and Three are denied.



                                             8
                                      Conclusion

      The judgment of the circuit court is affirmed.




                                         __________________________________
                                         Gary D. Witt, Judge

All concur




                                            9